DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26th, 2022 has been entered.
Response to Amendment
	The amendment filed May 26th, 2022 has been entered. Claim 1 has been amended. Claims 1-10 remain pending.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Konolige et al. (US 9272417). 
Regarding claim 1, Konolige et al. (US 9272417) teaches a parcel identification apparatus (Col. 1 lines 23-34), comprising: 
a pickup device (Fig. 4C #402 “robot arm”), comprising a pickup portion (Fig. 4C #404 “suction gripper”) for picking up and holding a to-be-identified parcel (Fig. 4C #408 “box”);
a first identification device (Fig. 4C #418 “sensor”) disposed on the pickup device (Fig. 4C #402 “robot arm”) so and configured to at least identify parcel information on a side that is of the to-be-identified parcel and that faces towards the pickup portion (Col. 16 lines 25-29, 41-42); and 
a second identification device (Fig. 4C #420, 422 “sensors”), disposed outside the pickup device (Col. 16 lines 43-44) so as to at least identify parcel information on other sides that are of the to-be-identified parcel and that are other than the side facing towards the pickup portion (Col. 16 lines 44-50). 
Konolige et al. (US 9272417) discloses the claimed invention except for a first identification device disposed on the pickup portion. Konolige et al. discloses a first identification device (Fig. 4C #418) placed immediately next to the pickup portion (Fig. 4C #418 next to #404). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Konolige et al. (US 9272417) to place a first identification device on the pickup portion, since changing the position of the first identification device from next to the pickup portion to on the pickup portion would not have modified the operation of the device and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Regarding claim 2, Konolige et al. (US 9272417) teaches a parcel identification apparatus wherein the pickup device (Fig. 4C #402 “robot arm”) is configured to enable a position of the to-be-identified parcel (Fig. 4C #408 “box”) held by the pickup portion to be changed (Col 16 lines 51-53), so that the parcel information on the other sides is identified by the second identification device (Fig. 4C #420, 422 “sensors”). 
Regarding claim 3, Konolige et al. (US 9272417) teaches a parcel identification apparatus wherein at least one of the pickup portion (Fig. 4C #404 “suction gripper”) is rotatable around the axis thereof (Col. 5 lines 64-67) and the pickup portion is rotatable around an external axis as a whole (Fig. 4A #412, 416 “trajectories”), so as to change a position of the to-be-identified parcel held by the pickup portion (Col. 15 lines 17-28). 
Regarding claim 4, Konolige et al. (US 9272417) teaches a parcel identification apparatus wherein at least one of the first identification device (Fig. 4C #418 “sensor”) faces towards a holding position where the pickup portion (Fig. 4C #404) holds the to-be-identified parcel (Fig. 4C #418 faces #404 holding #408); and the first identification device is disposed at the middle of the pickup portion (Fig. 4C #418 disposed at center of robot arm, which is picks up the center of #408). 
Regarding claim 5, Konolige et al. (US 9272417) teaches a parcel identification apparatus wherein the pickup device (Fig. 4C #402 “robot arm”) comprises a robot, and the pickup portion (Fig. 4C #404 “suction gripper”) is a manipulator connected to an arm end of the robot (Col. 14 lines 59-66). 
Regarding claim 6, Konolige et al. (US 9272417) teaches a parcel identification apparatus wherein the robot is a six-axis robot (Col. 15 lines 29-30). 
Regarding claim 7, Konolige et al. (US 9272417) teaches a parcel identification apparatus wherein the second identification device (Fig. 4C #420, 422 “sensors”) comprises two external identification units (Col. 16 lines 42-44), each of which independently identifies parcel information (Col. 16 lines 43-50); and the first identification device (Fig. 4C #418 “sensor”) and the two external identification units (Fig. 4C #420, 422 “sensors”) constitute three vertexes of an acute-angled triangle (Fig. 4C #418, 420 and 422 show vertexes of acute-angled triangle). 
Regarding claim 8, Konolige et al. (US 9272417) teaches a parcel identification apparatus wherein at least one of the first identification device (Fig. 4C #418 “sensor”) and the second identification device (Fig. 4C #420, 422 “sensors”) comprises a scanner for scanning identification codes (Col. 12 lines 33-41). 
Regarding claim 9, Konolige et al. (US 9272417) teaches a parcel identification apparatus comprising the parcel identification apparatus according to claim 1 (see claim 1 above), wherein the parcel identification apparatus is disposed at a sorting inlet (Col. 13 lines 1-9 “queue of boxes”) of the parcel sorting apparatus, so as to pick up a parcel at the sorting inlet and identify parcel information therein (Col. 14 lines 49-58). 
Regarding claim 10, Konolige et al. (US 9272417) teaches a parcel identification apparatus wherein the parcel sorting apparatus comprises a sorting platform (Col. 13 lines 1-3), and an automated guided vehicle (Col. 13 lines 35-40, Col. 6 lines 54-57) disposed on the sorting platform; the sorting platform comprises the sorting inlet (Col. 13 lines 1-9 “queue of boxes”) and a plurality of sorting outlets (Col. 13 lines 1-3 “truck or container loading”, “pallet loading”), and the automated guided vehicle is configured to receive a parcel (Col. 6 lines 54-57) held by the pickup device (Fig. 4C #402 “robot arm”) and transport the received parcel to a corresponding sorting outlet (Col. 13 lines 1-3 “truck or container”, “pallet”) according to the parcel information of the received parcel identified (Col. 14 lines 49-58) by at least one of the first identification device (Fig. 4C #418 “sensor”) and the second identification device (Fig. 4C #420, 422 “sensors”). 
Response to Arguments
Applicant’s arguments, filed May 26th, 2022, with respect to the rejection(s) of claim 1 under Konolige et al. (US 9272417) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of legal precedent set by In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding the Applicant’s argument that Konolige et al. (US 9272417) does not teach a sensor disposed on the pickup portion, the Examiner agrees that the position of the sensor as taught by Konolige is not located on the pickup portion, but instead is located on the robot arm next to the pickup portion (see claim 1 above).
Regarding the Applicant’s argument that Konolige et al. (US 9272417) does not teach a first identification device configured to at least identify parcel information on a side that is of the to-be-identified parcel and that faces towards the pickup portion, the Examiner would like to clarify that the first identification device (Fig. 4C #418) is configured to identify parcel information on the side of the to-be-identified parcel (Fig. 4C #408) that faces towards the pickup portion (Fig. 4C #404) by stating “one or more depth or visual sensors  may be mounted or otherwise positioned on a robot arm. As the robot arm moves to grip and pick up an object, the on-arm sensor(s) may collect sensor data in order to estimate the dimensions, size, and/or shape of the object” (Col. 16 lines 25-29). Further, Konolige et al. states “In some examples, object bounding volumes may be computed and/or distinguishing features of objects may be found (such as textures, colors, barcodes or OCR)…an object’s locations may be derived from reading a barcode” (Col. 12 lines 32-39), wherein a “barcode” may comprise parcel information attached to the to-be-identified parcel. Therefore Konolige et al. teaches a first identification device configured to at least identify parcel information on a side that is of the to-be-identified parcel and that faces towards the pickup portion
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653